                              UNITED STATES DISTRICf COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                  Eastern Division -In Admiralty


 IN THE MATIER OF THE COMPLAINT
 OF DIVINE MERCY, LLC                                          Civil Action No. 4:17-cv-80077-D
 AS OWNER OF THE FISWNG VESSEL
 DMNEMERCY

                                        DISMISSAL ORDER

         This day came the piU'Iies and represented to the Court that all disputes between them in

 this action have been settled and resolved. It therefore appearing to the Court that this matter
 ought to be dismissed, with prejudice, all parties to bear their own costs, and it further appearing

 that limitation plaintiff has posted security in the fonn of a Stipulation for Costs as required by

 the Rules of this Court and further posted a Letter of Undertaking on Behalf of Sunderland

 Marine Insurance Company Limited security for its interest in the value of the vessel as required

. by46 U.S.C. § 30SOland Supplemental Rule F(l) of the Federal Rules of Civil Procedure, it is

 hereby ORDERED as foUows:

         1.      This matter is dismissed, with prejudice, each party to bear iiS own cosiS; and

         2.      The Clerk of the Court shall mark both the Stipulation for Costs and the Letter of

 Uodenaking on Behalfof Sunderland Marine Insurance Company Limited as "canceJled," and

· provide a copy of each so marked to David N. Ventker, Esq., counsel for limitation plaintiff. 1be

  Clerk shall also refund the sum of $500.00 posted as security for costs by limitation plaintiff in

 the fonn of a check made payable to "David N. Ventker, Esq., counsel for DIVINE MERCY,

 LLC."

         3.      The Court shall maintain jurisdiction to enforce the settlement agreements

 refened to herein.
     The Clerk is directed to provide certified copies of this Order to all caunsel of record.
                                                   I
IT IS SO ORDERED. This ~day of November 2018.

       ENTERED:
                                                      JA   S C. DEVER III
                                                      United States District Judge




David~ cnt ·cr ( SB No. 29983} (1\IC:. 6C\\ 2.lP01. S)
Marissa M. Hc1l((crson (VSB No. 44156) ( N c ~CJa'( 1.\"~ ~ "L 1.J
Vcntkct Henderson, PLLC
256 West Freemason Street
Norfolk, Virginia 23510
Telephone: 757.625.1192
Facsimile: 757.625.1475
dvcntkcr({i)vcntkcrlaw .com
mhendcrson@vcntkcrlaw .com

Cmmsdjiw Dil·ine Men:v. LLC



jJJI:QJ;~v ___
WJJliam G.  Wrigl~
Gary K. Shipman
Shipmhn & Wright! LLP
575 Military Cutoff, Suite I 06
Wilmington. North Carolina 28405.
Telephone: (91 0) 762-1990
Facsimile: (910) 762-6752
wwdght(tilshipmnnlaw.com
gshipmnn(i/1shipmanlnw .com




                                                  2
